Citation Nr: 0804048	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-28 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 20, 2004, 
for a grant of service connection for generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1977 until August 
1977 and from May 1979 until September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1. The veteran separated from active service in September 
1992; he did not raise a claim of entitlement to service 
connection for a psychiatric disability within one year of 
discharge.

2. On July 20, 2004, the RO received the veteran's 
application requesting entitlement to service connection for 
a psychiatric disability.

3. No communication or medical record prior to July 20, 2004, 
may be interpreted as an informal claim of entitlement to 
service connection for a psychiatric disability.


CONCLUSION OF LAW

The criteria for an effective date prior to July 20, 2004, 
for the award of service connection for generalized anxiety 
disorder have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for generalized anxiety disorder because the 
condition is related to service.  As such, he maintains that 
the effective date of service connection should related back 
to the date of his discharge from active duty in September 
1992.  In doing so, he does not contend that he filed a claim 
of service connection for a psychiatric disability prior to 
July 20, 2004.

A June 2005 rating decision granted service connection for 
generalized anxiety disorder and assigned a 30 percent 
evaluation, effective July 20, 1994.  The veteran contends 
that he is entitled to an earlier effective date.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from active 
service in September 1992. 
It is not in dispute that he failed to submit a claim of 
entitlement to service connection for anxiety disorder, or 
any other psychiatric disorder, within one year from his 
discharge.  Therefore, assignment of an effective date back 
to the day following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's claim of entitlement to 
service connection for anxiety disorder on November 19, 2004.  
However, an earlier communication requesting service 
connection for post-traumatic stress disorder (PTSD), 
received on July 20, 2004, was construed more generally as a 
claim for any psychiatric disorder.  Thus, that date serves 
as the date of claim. 

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
July 20, 2004, date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to July 20, 2004, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after July 20, 
2004, would not entitle the veteran to an earlier effective 
date.

The Board has also considered whether statement received 
prior to July 20, 2004, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2007).

After reviewing the record, the Board concludes that there is 
no document filed prior to July 20, 2004, indicating an 
intent to pursue a claim of entitlement to service connection 
for anxiety disorder or any other psychiatric disorder.

In reaching this conclusion, the Board emphasizes that an 
effective date of an award of service connection is not based 
on the earliest medical evidence even showing a causal 
connection, but rather on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, i.e., July 20, 2004.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Here, the record reflects that the 
veteran did not file a formal or informal application of 
service connection prior to July 20, 2004, and indeed, he 
does not contend otherwise.  Thus, there is no legal basis to 
assign an earlier effective date because the RO has already 
awarded the veteran the earliest date available under the 
law.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's July 2004 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for anxiety disorder was filed earlier 
than June 14, 2001. 38 C.F.R. § 3.157; Crawford v. Brown, 5 
Vet. App. 33 (1993).  

In sum, the presently assigned effective date of July 20, 
2004, is appropriate and there is no basis for an award of 
service connection for generalized anxiety disorder prior to 
that date.  


ORDER

Entitlement to an effective date earlier than July 20, 2004, 
for a grant of service connection for generalized anxiety 
disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


